      Case: 3:18-cv-00068-CVG-RM Document #: 46 Filed: 07/17/19 Page 1 of 4


                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. THOMAS AND ST. JOHN

CROWN BAY MARINA, L.P.,                           )
                                                  )
                       Plaintiff,                 )           Case No. 3:18-cv-00068-CVG-RM
                                                  )
v.                                                )
                                                  )
SUBBASE DRYDOCK, INC.,                            )
M/V Caribena USCG Doc. No. 1153441,               )
and her tackle, gear, apparel, and appurtenances, )
In rem,                                           )
                                                  )
                       Defendant.                 )
_________________________________________ )
CROWN BAY MARINA, L.P.,                           )
                                                  )
                       Plaintiff,                 )           Case No. 3:18-cv-00073-CVG-RM
                                                  )
v.                                                )
                                                  )
REEF TRANSPORTATION, LLC, and                     )
MORNING STAR-VICL a 25' Water Taxi                )
her tackle, gear, apparel & appurtenances         )
in rem, and EVENING STAR- VICL, a 25'             )
Water Taxi and her tackle, gear, apparel &        )
Appurtenances, in rem,                            )
                                                  )
                       Defendants.                )
_________________________________________ )

FOURTH NOTICE OF RULE 30(b)(6) DEPOSITION OF CROWN BAY MARINA, L.P.

To:    Crown Bay Marina, L.P.
       c/o A. Jeffrey Weiss, Esq.
       A.J. Weiss & Associates
       6934 Vessup Lane
       St. Thomas, VI 00802

       PLEASE TAKE NOTICE that, pursuant to Rules 26 and 30 of the Federal Rules of Civil

Procedure, defendant Reef Transportation, LLC (“Reef”), through its undersigned attorneys, will

take the deposition of plaintiff Crown Bay Marina, L.P. (“CBM”), at the offices of Dudley

Newman Feuerzeig LLP, 1336 Beltjen Road, Suite 101, St. Thomas, VI 00802, on July 29, 2019

at 9:00 a.m. and continuing from that time until completed.
        Case: 3:18-cv-00068-CVG-RM Document #: 46 Filed: 07/17/19 Page 2 of 4
Crown Bay Marina, L.P. v. Reef Transportation, LLC
Case No. 3:18-cv-00073-CVG-RM
Page 2

         The deposition will be by oral examination before a notary public or duly authorized

officer and will be recorded by sound and stenographic means.

         Pursuant to Fed. R. Civ. P. 30(b)(6), the matters to be addressed at the deposition include

the following:

           1.    All facts and documents regarding the status of CBM’s lease with the Virgin

Islands Port Authority covering the improved premises commonly known as “Crown Bay

Marina” located at 8168 Subbase (a/k/a Parcel Nos. 168 and 169), Crown Bay, St. Thomas, U.S.

Virgin Islands (the “Premises”).

           2.    All facts and documents regarding the claims alleged in CBM’s verified

complaint filed in this case;

           3.    All facts and documents regarding the Rule 26 disclosures made by CBM in this

case;

           4.    All facts and documents regarding CBM’s answers/responses to interrogatories

and requests for production of documents in this case;

           5.    All facts and documents regarding the execution of License Agreements For

Dockage and 2017 Hurricane Evacuation Protocols (collectively, the “2017 License Agreement”)

attached as Exhibit A to CBM’s verified complaint in this case;

           6.    All facts and documents regarding how, if at all, the 2017 License Agreement

differed from license agreements and hurricane evacuation protocols used by CBM in the years

from 2011 to 2017;

           7.    All facts and documents regarding any damages to the Premises as a result of

Hurricanes Irma and Maria, the causes of such damages, and any insurance coverage for such

damages;
      Case: 3:18-cv-00068-CVG-RM Document #: 46 Filed: 07/17/19 Page 3 of 4
Crown Bay Marina, L.P. v. Reef Transportation, LLC
Case No. 3:18-cv-00073-CVG-RM
Page 3

         8.     All facts and documents regarding any damages to the Premises proximately

caused by Reef’s vessels;

         9.     All facts and documents regarding any communications between CBM and the

Virgin Islands Port Authority regarding any damages to the Premises as a result of Hurricanes

Irma and Maria, the causes of such damages, and any insurance coverage for such damages;

         10.    All facts and documents regarding any communications between CBM and Clyde

Tapp and/or Herman van der Heide regarding any damages to the Premises as a result of

Hurricanes Irma and Maria, and the causes of such damages; and

         11.    All facts and documents regarding subparts (iii) through (vi) of CBM’s Answer

to Reef’s Interrogatory No. 11.

         12.    All facts and documents regarding the structural capacity of CBM’s docks on the

Premises including all structural drawings of the CBM marina facilities, the construction code

used, the design loads used, safety factors and structural details of all connections between

different elements of the docks.

                                            DUDLEY NEWMAN FEUERZEIG LLP

DATED: July 17, 2019                    By: s/ Gregory H. Hodges
                                            Gregory H. Hodges (V.I. Bar No. 174)
                                            P.O. Box 756
                                            St. Thomas, USVI 00804
                                            Telephone: (340) 715-4405
                                            E-Mail: ghodges@dnfvi.com

                                            Attorneys for Reef Transportation, LLC
     Case: 3:18-cv-00068-CVG-RM Document #: 46 Filed: 07/17/19 Page 4 of 4
Crown Bay Marina, L.P. v. Reef Transportation, LLC
Case No. 3:18-cv-00073-CVG-RM
Page 4

                                CERTIFICATE OF SERVICE

       It is hereby certified that on this 17th day July, 2019, I electronically filed the foregoing
Fourth Notice of Rule 30(b)(6) Deposition of Crown Bay Marina, L.P. with the Clerk of the
Court using the CM/ECF system, which will send a notification of such filing (NEF) to the
following:

A. Jeffrey Weiss, Esq.                             David Cattie, Esq.
A.J. Weiss & Associates                            The Cattie Law Firm, P.C.
6934 Vessup Lane                                   1710 Kongens Gade
St. Thomas, VI 00802                               St. Thomas, VI 00802
Email: jeffweiss@weisslaw-vi.net                   Email: david.cattie@cattie-law.com

Andrew C. Simpson, Esq.
Law Offices of Andrew Simpson
2191 Church Street, Suite 5
Christiansted, VI 00820
Email: asimpson@coralbrief.com
                                                     s/ Gregory H. Hodges
